DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2021.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5, 6, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the amendment made the claim incomplete.  It no longer states what is disposed on-board the vehicle.
Claim 9 recites the limitation "gas-liquid contactor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear what the role of the gas-liquid contactor is.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume (U.S. Patent Publication 2017/0331131) in view of Stanley (“Electrolytic Ozone Generation and its Application in Pure Water Systems”).
Rheaume discloses an on-board aircraft electrochemical system comprising: an electrochemical cell having a cathode and an anode separated by an electrolyte separator, which can be a proton transfer medium (Paragraphs 0014 and 0016), as recited in claims 1 and 5 of the present invention.  Rheaume also discloses that the cell has a cathode fluid flow path that directs air from an external source into contact with 
Rheaume fails to disclose that the anode produces an oxygen, water and ozone mixture, which is separated so that the ozone is distributed to an ozone storage or distribution system, that the ozone storage system is in controllable operative fluid communication with a biologically active surface or material, that the biologically active surface or material is a water storage tank, a water distribution system, a fuel storage tank, or a fuel distribution system, that the ozone storage is in controllable operative 
Stanley discloses an ozone generator system comprising: an anode, a cathode and a separator in between the anode and cathode, wherein water is fed into the anode, which then exhausts a mixture of ozone, oxygen and water, and water and hydrogen are exchanged to the cathode side which exhausts the hydrogen and water (Pages 4-5), as recited in claim 1 of the present invention.  Stanley also discloses that the ozone generator is integrated into a water circulation loop so that it is in fluid communication with a water storage tank and is used to purify a used water prior to it entering back into the storage tank (Pages 5-7), as recited in claims 2-4 and 7-9 of the present invention
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have altered the input of the electrochemical cell of Rheaume so that ozone is produced by the anode because Stanley teaches that the ozone can be used to treat and purify water that is reused in a system.  From this, it would have been obvious to one of ordinary skill in the art that the ozone could be used to purify the water that is recycled and introduced back into the electrochemical cell so that it works properly.  It also would have been obvious to one of ordinary skill in the art to include the ozone storage or distribution system of Stanley into the recycled loop of Rheaume so that the water can be treated efficiently.
Response to Arguments
7.	Applicant’s amendments, filed on 9/27/2021, have overcome the 35 USC 112 rejections of claims 1 and 5 of the present invention.  Thus, the rejections have been 
8.	Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.
	Applicants argue that neither Rheaume nor Stanley teach that both NEA and ozone are produced at the same time.  It would have been obvious to one of ordinary skill in the art that the system of Stanley could be incorporated into the system of Rheaume by adjusting the components that are fed into the system.  This would still allow for air to flow through to create NEA and also allow for formation of ozone using the added inlet flow and components of the system.  Thus, both ozone and NEA would be produced at the same time.  Additionally, the improved cleaning technique of Stanley would greatly improve the system of Rheaume because it would provide cleaner water that is recycled throughout the system.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722


/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722